


“***” = CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED
EXECUTION COPY
CPAM: 4144773.2
AMENDMENT NO. 1 TO STOCK PURCHASE AND CONTRIBUTION AGREEMENT
This AMENDMENT NO. 1 TO STOCK PURCHASE AND CONTRIBUTION AGREEMENT, dated as of
August 31, 2011 (this “Amendment”), is made by and among the parties named on
Schedule I hereto (collectively, the “Sellers”) and CoaLogix Holdings, Inc., a
New York corporation (“Buyer”).
RECITALS
A.    CoaLogix Inc., the Sellers and Buyer are parties to a Stock Purchase and
Contribution Agreement, dated as of July 28, 2011 (the “Agreement”), pursuant to
which the Sellers agreed to sell, and Buyer agreed to purchase, all of the
outstanding shares of Capital Stock of the Company, other than the Rollover
Shares, and the Sellers holding Rollover Shares agreed to contribute such Shares
to Buyer in exchange for shares of Capital Stock of Buyer.
B.    Sellers holding Rollover Shares have agreed to increase the number of
Rollover Options held by them, and in connection therewith the parties have
agreed that there will be no Rollover Shares and that such Sellers will sell all
of their Shares (including Rollover Shares) to Buyer in the Closing for cash in
lieu of effecting such contribution and exchange.
C.    The parties desire to amend the Agreement in order to reflect the
foregoing and to make such other conforming amendments to the Agreement as are
set forth herein.
D.    Pursuant to Section 13.8(b) of the Agreement, the Agreement may be amended
with the written consent of Buyer and each Seller whose rights and obligations
under the Agreement are affected thereby.
Accordingly, in consideration of the mutual covenants, conditions and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Sellers and Buyer intending to
be legally bound agree as follows:
SECTION 1.2Amendment. The Agreement is hereby amended as follows:
(a)The name of the Agreement shall be changed from “Stock Purchase and
Contribution Agreement” to “Stock Purchase Agreement”.
(b)Recital C shall be amended by deleting the following language therein:
“(other than the Rollover Shares, which will be contributed to the Buyer
pursuant to the Contribution Agreements)”.
(c)Section 1.1 shall be amended by deleting the definitions of the following
terms: “Contribution Agreements”, “ECP Contribution”, “Escrow Percentage”,
“Non-Rolling Seller”, and “Rollover Shares”. Wherever the term “Escrow
Percentage” or “Escrow Percentages” is used in the Agreement, such term shall be
replaced with “Seller Percentage” or “Seller Percentages” as applicable.
(d)Section 1.1 shall be further amended by deleting the following language from
the definition of “Acquisition Proposal”: “, the Contribution Agreements”.
(e)Section 1.1 shall be further amended by deleting the following language from
the




--------------------------------------------------------------------------------




definition of “Majority in Interest”: “(or, with respect to any use of the term
“Majority in Interest” appearing in Section 2.5 or in the definition of Closing
Statement Arbitrator, Escrow Percentages)”.
(f)Section 2.1 shall be amended by deleting from the first sentence thereof the
phrase “, other than in each case the Rollover Shares, which will be contributed
to the Buyer pursuant to the Contribution Agreements” and by deleting the
proviso from the second sentence thereof.
(g)Section 2.2 shall be amended by deleting from the first sentence thereof the
phrase “(other than the Rollover Shares) and the contribution of the Rollover
Shares to the Buyer”.
(h)The heading of Section 2.3 shall be amended by deleting the phrase “;
Contributions to Buyer”.
(i)Section 2.3(a) shall be amended by (i) changing the term “Non-Rolling Seller”
to “Seller” in each instance where it appears therein and (ii) deleting clauses
(B) and (E) and re-lettering clauses (C) and (D) as (B) and (C), respectively.
(j)Section 2.3(b) shall be deleted in its entirety.
(k)Section 2.4 shall be amended by (i) deleting paragraphs (d) and (e) and
re-lettering the subsequent paragraphs sequentially and (ii) changing the
reference to “Non-Rolling Sellers” therein to “Sellers”.
(l)Section 2.5 shall be amended by (i) changing the term “Non-Rolling Seller” to
“Seller” in each instance where it appears therein and (ii) amending clause (ii)
of paragraph (f) thereof such that it reads in its entirety as follows:
“If the Estimated Purchase Price is greater than the Final Purchase Price, the
Buyer and each Seller shall cause to be released from the Escrow Account an
amount equal to the product of (x) such excess, up to the Working Capital
Escrow, multiplied by (y) such Seller's Seller Percentage, and if the Working
Capital Escrow is insufficient, each Seller shall pay to Buyer by Wire Transfer
an amount equal to such Seller's Seller Percentage of the shortfall.”
(m)Section 3.2 shall be amended by deleting from the second sentence thereof the
following language: “, any Contribution Agreement to which such Seller is
party,”.
(n)Section 8.3 shall be amended by deleting from the first sentence thereof the
following language: “contribution or”.
(o)Section 10.2(i) shall be amended such that it reads in its entirety as
follows:
“In the event that any Seller is required to indemnify any Buyer Indemnitee
under this Agreement with respect to any claim asserted in good faith on or
prior to the *** anniversary of the Closing (a “Timely Claim”), such Seller and
the Buyer shall cause such amount to be paid from the Escrow Account (to the
extent available from such Seller's sub-account in the Escrow Account), and such
payment shall be deemed to be made by such Seller in satisfaction of such claim
to the extent of such payment. The Buyer and the Sellers shall keep a ledger of
any distributions made from the Escrow Account. On the *** anniversary of the
Closing, the Sellers and the Buyer shall cause all amounts then remaining in the
Escrow Account to be released and paid to the Sellers (in accordance with the
amounts in each Seller's sub-account in the Escrow Account); provided, however,
that if any Timely Claim against any Seller remains pending on such anniversary,
the amount of such Timely Claim shall not be so released from such Seller's
sub-account until such Timely Claim is resolved and any payment required to be
made with respect to such Timely Claim is made.”
(p)Section 11.7(e) shall be deleted in its entirety.
(q)Section 13.4 shall be amended by deleting from the first sentence thereof the
following language: “, the Contribution Agreements”.




--------------------------------------------------------------------------------




(r)Schedule I shall be amended by deleting the last column thereof (entitled
“Escrow Percentage”).
(s)Exhibit A shall be deleted in its entirety.
SECTION 2.2Effectiveness. The amendments to the Agreement set forth herein shall
be effective immediately upon the execution and delivery (including by
facsimile) of a counterpart to this Amendment by each of the signatories hereto.
SECTION 3.2Continued Effect. Except as expressly amended hereby, the Agreement
is hereby confirmed and ratified and shall remain unchanged and in full force
and effect.
SECTION 4.2Defined Terms and References. Terms used but not defined herein shall
have the meanings set forth in the Agreement, and references to Sections,
Exhibits and Schedules herein are references to sections, exhibits and schedules
of the Agreement, unless otherwise indicated. All references in the Agreement to
the Agreement shall be deemed to refer to the Agreement as amended hereby.
SECTION 5.2Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
IN WITNESS WHEREOF, the Sellers and Buyer have signed or have caused this
Amendment to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.




--------------------------------------------------------------------------------




COALOGIX HOLDINGS, INC.
 
 
 
 
By:
 
 Andrew D. Singer
 
 President
 
 
 
 
ACORN ENERGY, INC.
By:
 
 John A. Moore
 
 President and Chief Executive Officer
 
 
 
 
ENERTECH CAPITAL PARTNERS III, L.P.


By: ECPIII Management, L.P., its General Partner


By: ECPIII Management LLC, its General Partner
By:





--------------------------------------------------------------------------------




 
      Scott Ungerer
 
      President and Chief Executive Officer
 
 
 
 
WILLIAM J. MCMAHON
 
 
 
 




MICHAEL F. MATTES
 
 
 
 
 
ERIC B. DANA
 
 
 
 
 
JOE B. COGDELL, JR.
 
 
 
 









--------------------------------------------------------------------------------






Schedule I


Sellers
 
Acorn Energy, Inc.
***
***
Joe B. Cogdell, Jr.
***
William J. McMahon
 







